Citation Nr: 1426145	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.

(The issues of entitlement to service connection for lump in throat, service connection for status post intrauterine device (IUD) removal, service connection for anemia, and service connection for a disability of the right hip, are the subject of a separate rating decision). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to April 1981.

It is uncertain what decision was appealed by the Veteran in this case as this document is missing from the claims file.  A statement of the case was sent to the Veteran in July 2012 from the Regional Office in St. Petersburg, Florida.  The Veteran submitted a Form 9 in July 2012.  

In April 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she is entitled to educational benefits under Chapter 31.  The Board has attempted to obtain the Veteran's Vocational Rehabilitation and Employment folder and was able to obtain records from 2009 to 2014.  Besides a copy of some communications between the Veteran and her Vocational Rehabilitation and Employment Counselor, records prior to January 2009 are not in the record before the Board.  
The records prior to 2009 may be located at the RO in Winston-Salem because the Veteran obtained her undergraduate degree from a university in Boiling Springs, North Carolina and worked with a Vocational Rehabilitation Counselor in Winston-Salem in 2008 and 2009. 

In an August 2009 email, the Veteran informed her counselor in Winston Salem that she would be moving and would receive assistance from another Vocational Rehabilitation Employment Center.  The Veteran has moved to Jacksonville, Florida and Atlanta, Georgia since 2009.   All records pertaining to employment or education that are not already included in the file should be obtained from the Regional Offices located in Jacksonville, Florida and Atlanta, Georgia and associated with the claims file.

In addition, no Individualized Written Rehabilitation Plan (IWRP) has been associated with the claims file.  The IWRP completed August 31, 2008 and any additional IWRP completed after that date are necessary to adjudicate her claim and should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain any Counseling, Evaluation and Rehabilitation (CER) folder located at the RO in Winston-Salem, North Carolina, including the August 31, 2008 Individualized Written Rehabilitation Plan.  If the folder has been archived, it must be recalled.

2.  Obtain any documents pertaining to Vocational Rehabilitation and Employment or Education at the Regional Offices located in Jacksonville, Florida and Atlanta, Georgia, and any other facility that the AOJ determines may have records, that are not already associated with the claims file.  

3. If, after continued efforts to obtain the VA records requested above the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) which specifically addresses additional training granted to the Veteran.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

